DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto CN 103781346 A.

Independent Claim 1: Miyamoto discloses a system for operating a harvester, the system comprising: 
an elevator (67, Fig. 26) extending between a proximal end (bottom end) and a distal end (top end), the elevator configured to carry harvested crops between its proximal and distal ends; 
a storage hopper (65, Figs. 24, 26) positioned adjacent to the distal end of the elevator (Fig. 26), the storage hopper defining a volume configured to receive the harvested crops discharged from the distal end of the elevator; 
a rotary spreader (150) positioned within the storage hopper, the rotary spreader including a hub (155) and a plurality of spreader arms (151, 152) extending radially outwardly from the hub, the rotary spreader configured to be rotated within the storage hopper to disperse the harvested crops received from the elevator across at least a portion of the volume; and 
a sensor (55) configured to detect a fill level of harvested crops within the volume of the storage hopper, 
wherein an operation of the rotary spreader is controlled based on signals received from the sensor (see para. [0244]), 
wherein an upper rotating member (114) of the elevator defines an elevator axis of rotation around which a looped member (116) of the elevator is rotated at the distal end of the elevator, the rotary spreader being positioned within the storage hopper relative to the elevator such that an axis of rotation of the rotary spreader (through 155) is located entirely aft of the elevator axis of rotation, as per claim 1.
While Miyamoto does not specifically disclose that the axis of the rotary spreader is entirely aft of the elevator rotation of axis relative to a forward direction of travel of the harvester, as per claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the axes in this way since it has been held that rearranging parts of an invention involves only routine skill in the art.
	
Dependent Claims 2, 4, 8-15: Miyamoto further discloses wherein the storage hopper (65) extends between a forward end (the left end in Figs. 24, 26) positioned closest to the distal end (the top end) of the elevator (67) and a rear end (the right end in Fig. 24) positioned further away from the distal end of the elevator, the rotary spreader (150) being configured to disperse the harvested Page 2 of 9 Response Dated August 3, 2022 crops away from the forward end of the storage hopper and towards the rear end of the storage hopper (as seen in Fig. 24), as per claim 2;
wherein the elevator (67) comprises a plurality of paddles (117) carried by the looped member (116), an outer end of each paddle passing by an aftmost paddle position (the rightmost 117 as seen in Fig. 26) as the paddle is rotated past the distal end (the top end) of the elevator, the rotary spreader (150) being positioned within the storage hopper (65) relative to the elevator such that the axis of rotation of the rotary spreader (through 155) is located aft of the aftmost paddle position relative to the forward direction of travel of the harvester (as seen in Fig. 26), as per claim 4;
an outer shroud (156, Fig. 22) extending circumferentially around at least a portion of the rotary spreader (150), the outer shroud being positioned radially outwardly from the spreader arms (151, 152), as per claim 9;
wherein the controller (the communicator from the operator to the rotational drive member 156, Fig. 20) is configured to activate the rotary spreader (150) such that the hub (155) is rotated within the storage hopper (65) when the controller determines that the harvester is to be operated within a storage harvesting mode during which the Page 3 of 9harvested crops expelled from the distal end of the elevator (67) are maintained within the volume of the storage hopper without being discharged therefrom (as indicated by an operator as described in para. [0244]), as per claim 12;
wherein the storage hopper (65) defines a discharge opening (the “groove” at 111) through which harvested crops are configured to be discharged, wherein the discharge opening is blocked (by 111 and 112 which are not operational) during operation within the storage harvesting mode such that the harvested crops expelled from the distal end of the elevator (67) are maintained within the volume of the storage hopper, as per claim 13; 
wherein the controller is configured to activate the rotary spreader (150) when a fill level of harvested crops contained within the volume of the storage hopper (65) reaches or exceeds a fill level threshold (as indicated by an operator as described in para. [0244]), as per claim 14.
However, Miyamoto fails to disclose wherein the spreader arms are formed from a flexible material, as per claim 8;  
wherein the outer shroud extends circumferentially around a circumferential portion of the rotary spreader ranging from about 90 degrees to about 210 degrees, as per claim 10;
a rotational drive member configured to rotate the hub within the storage hopper and a controller communicatively coupled to the rotational drive member, the controller being configured to control an operation of the rotational drive member so as to electronically activate and deactivate rotation of the rotary spreader, as per claim 11;
wherein the rotary spreader is configured to be linearly actuated to adjust the position of the rotary spreader within the storage hopper, as per claim 15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the spreader arms (151, 152) of flexible material, as per claim 8, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the outer shroud around the rotary spreader from about 90 to about 210 degrees, as per claim 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a controller to automatically and electronically control the rotational drive member (156, Fig. 20) of rotary spreader (150) according to the sensor (55), as per claim 11, since it has been held that broadly providing a mechanical or automatic means to replace manual activity (as discussed in para. [0244]) which has accomplished the same result involves only routine skill in the art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rotary spreader with linear adjustability, as per claim 15, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in light of the new grounds of rejection.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20, 25-26 are allowed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.

/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 16, 2022